DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed May 5, 2022.  Applicant’s May 5th amendment amended claims 1, 7, 10, 11, 17, 20, 21 and canceled claims 5 and 15.  Currently Claims 1, 7, 10, 11, 17, 20, and 21 are pending.  Claims 1, 11 and 21 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendments to the Title.
	The 35 U.S.C. 101 rejection of claims 1-4, 6-14 and 16-21 in the previous office action is maintained.
	Applicant's amendments to the claims necessitated the new grounds of rejection.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to an abstract idea (e.g. claims are directed to directed to a user interface for managing inventory transfers ; does not recite sales activities; Remarks:  Page 11; Paragraph 1, Page 12), the claims integrate the abstract idea into a practical application (e.g. real-time locations of transfer vehicles, updated user display real-time pickup availability, etc.) (Remarks:  Last Three Paragraphs, page 12; Paragraphs 1-2, Page 13), and the claims recite significantly more than an abstract idea (Remarks:  Last Two Paragraphs, Page 13; Paragraph 1, Page 14).

In response to Applicant’s argument that the claims are not directed to one of the enumerated groupings of abstract ideas, the examiner respectfully disagrees.
The claims are directed to displaying, via a user interface, real-time local pickup availability data representing a quantity of product at a pickup location based on a determined earliest time of availability.  Merely data on a screen.  The purpose of displaying product availability data, via a user interface associated with an online storefront, is to encourage or enable a customer (human) to determine what local store has a product in-stock/available for pickup (e.g. most commonly involving purchasing a product as a condition for picking up a product).  The claims clearly are directed to organization human activities.  More specifically the claims (directed to a user interface for displaying store inventory availability data) can be further categorized into the subcategories of commercial or sales activities or behaviors).  What is the purpose of the claims if not to enable a customer to purchase an item for pickup at a local store (pick-up) location based on the earliest available time the product is available for pickup (e.g. see dependent claims 8 and 18).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – displaying product inventory data – in this case displaying data via a user interface related to inventory available for pickup.  While the claims may represent an improvement to the business process of indicating displaying pick-up location inventory data they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic user interface, customer device, processor, and memory storing instructions.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional implementation of applicant’s displaying of data associated with pick-up availability of products (e.g. earliest pickup availability) in the general field of inventory management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims beyond the abstract idea are the user interface, customer device, processor and memory storing instructions,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s argument that the claims recite significantly more than an abstract idea, the examiner respectfully disagrees.
As discussed above the claims are directed to displaying data via a user interface, wherein the intended use of the data is to display an earliest pickup availability for a product.  The identified additional non-abstract elements recited in the independent claims are the generic user interface, customer device, processor, and memory storing instructions.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional implementation of applicant’s displaying of data associated with pick-up availability of products (e.g. earliest pickup availability) in the general field of inventory management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").

In response to applicant’s Applicant(s) attempt at traversing the Official Notice findings as stated in the previous Office Action (Remarks:  Paragraphs 2-3, Page 15) is inadequate.  Adequate traversal is a two step process.  First, Applicant(s) must state their traversal on the record.  Second and in accordance with 37 C.F.R. 1.111(b) which requires Applicant(s) to specifically point out the supposed errors in the Office Action, Applicant(s) must state why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.
In this application, while Applicant(s) have clearly met step (1), Applicant(s) have failed step (2) since they have failed to argue why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.  Because Applicant(s)' traversal is inadequate, the Official Notice statement(s) are taken to be admitted as prior art. See MPEP 2144.03.
Support for the officially cited fact that it is old, well-known, conventional and routing to track, in real-time, the delivery/shipment of orders, goods, inventory or the like can be found in at least the following references:
Vij et al. U.S. Patent Publication No. 20190019135 (Title)
Furbeck U.S. Patent Publication No. 20140036048 (Title)
Gillen et al. U.S. Patent No. 10614410 
Tao et al. U.S. Patent No. 9960986 (Claim 1)
Hunter et al. U.S. Patent Publication No. 20220092516 (Claim 14)
Smith et al. U.S. Patent Publication No. 20200279216 (Claim 1 - estimated delivery time/estimated time of arrival from merchant's store based on real-time driver and traffic information)
Herjolfsson et al. U.S. Patent Publication No. 20140379605 (Claim 1 - real-time monitoring of a plurality shipments)
Goodman et al. U.S. Patent No. 10776745 (Claim 1 - real-time tracking of a plurality of shipments/carriers)
Haque U.S. Patent Publication No. 20200231100 (real-time tracking of delivery/delivery driver/vehicle - Claim 8)
Turner et al. U.S. Patent Publication No. 20190087777 (Claim 1, Paragraph 3 – real-time tracking delivery driver and determining an estimated time of arrival; estimated travel time Paragraphs 33, 41)
Voelk et al. U.S. Patent Publication No. 20070221791 (real-time location tracking carrier, driving time determination)

Applicant’s arguments with respect to claim(s) 1-4, 6-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 11 and 21, the claims are directed to the abstract idea of displaying inventory availability data. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, displaying inventory availability data (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to presenting/displaying to a customer an earliest available time availability for a quantity of product is available for pickup at a location, wherein displaying inventory availability data is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “determining”, “selecting”, “obtaining”, “determining”, “determining” and “causing” recite functions of the displaying inventory availability data are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 11, and 21 appears to be to inform customers of the earliest time they can pickup an inventory item at a pickup location (e.g. retail store).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the customer (who is a person) and additional limitations of generic computer elements: user interface, customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21).  These generic computing components are merely used to receive, process and present data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's inventory management in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-4, 6-14 and 16-21 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited user interface, customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining that there is insufficient inventory, selecting a first inventory location having inventory, obtaining location tracking data, determining at least one possible pickup location, and determining an earliest time of availability all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a user interface, customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of storing data for a plurality of product items (Claim 11) and receiving a selection of a product are directed to insignificant pre-solution activity (i.e. data gathering).   The step of causing the user interface to be updated to display the earliest time availability is directed to in significant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic user interface, customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and transmitting/presenting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-4, 6-10, 12-14, and 16-20, the claims are directed to the abstract idea of inventory management and merely further limit the abstract idea claimed in independent claims 1, 11 and 21.  
Claims 2 and 12 further limit the abstract idea by limiting the pickup location to at least ONE of a customer selection or account configuration or detected location (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limit the abstract idea by determining a transfer time by querying a transfer service (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limit the abstract idea by limiting the inventory transfer data to fixed scheduled route data (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea by including two or more possible pickup locations and determining for each pickup location an earliest transfer time (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by obtaining and transmitting identifying information about the possible pickup locations to the customer (a more detailed abstract idea remains an abstract idea).  Claims 8 and 18 further limit the abstract idea by receiving an order to process an order from a customer and transmitting a pickup time associated with the order (a more detailed abstract idea remains an abstract idea).  Claims 9 and 19 further limit the abstract idea by transmitting earliest time of availability to a customer based on an order condition (a more detailed abstract idea remains an abstract idea).  Claims 10 and 20 further limit the abstract idea by selecting product tracking data and determining transfer times for a secondary location (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-4, 6-14 and 16-21, Applicant’s specification discloses that the claimed elements directed to a user interface, customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a user interface, customer device, database (Claim 11), processor (Claims 11 and 21), memory (Claims 11 and 21) or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al., U.S. Patent Publication No. 20190062055 in view of Shiely et al., U.S. Patent Publication No. 20180268455 and further in view of Smith, U.S. Patent Publication No. 20200387857.

Regarding Claims 1, 11 and 21, Hance et al. discloses a system and method comprising:
Receiving a user input including a selection of a product (e.g. an order; Paragraphs 74, 164; Figure 17);
Determining based on stored inventory data for at least one pickup location (e.g. warehouse) that there is insufficient available inventory of the product at the at least one possible pickup location (Paragraphs 24, 173);
In response to determining that there is insufficient product available at the least one possible pickup location (Paragraphs 52, 76, 173):
Selecting based on inventory tracking data for the product a first inventory location having availability (Paragraphs 4, 26, 28, 35, 52, 174; Figure 17);
Obtaining location tracking data associated with one or more inventory transfer vehicles (e.g. robot, truck, etc.) indicating real-time location of the one or more inventory transfer vehicles (real-time positions; Paragraphs 31, 35, 41, 43, 122); 
Determining based on the first inventory location (inventory database), the at least one possible pickup location (e.g. warehouse), and the location tracking data (e.g. robot position), an inventory transfer time for transferring inventory of the product from the first inventory location to at least the one possible pickup location (e.g. project availability time; Paragraphs 4-6, 26, 28-31, 165-172, 175, 176; Figures 17, 20);
Determining an earliest time of availability of a first quantity of the product at the at least one pickup location based on the inventory transfer time (e.g. project availability time; Paragraphs 4-6, 26, 28-31, 165-172, 175, 176; Figures 17, 20).

	Hance et al. does not disclose receiving a selection via a user interface associated with an online store or causing an updated display to display local pickup availability data as claimed. 

Shiely et al., from the same field of endeavor of inventory management (Figure 1, Element 120) including transferred inventory items between locations (Paragraphs 20, 23; Figure 1, Element 125; Figure 6), discloses a system and method comprising:
	Receiving via a user interface from a customer device user input including a selection of a product the user interface associated with an online storefront (Figure 1, Element 110; Figure 2, Element 220; Figure 7, Element 705; Figure 9; Paragraphs 77-80);
Determining based on stored inventory data for at least one pickup location for the product that there is insufficient available inventory of the product at least one possible pickup location (Figure 5; Figure 9, Elements 925, 930);
Determining an earliest time of availability of a first quantity of the product at the at least one possible pickup location based on an inventory transfer time (Figures 3, 4; Figure 5, Element 540, 560; Figure 9, Elements 925, 930; Paragraphs 80-83);
Querying a transfer service for transfer time data (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figure 6; Paragraphs 26, 27, 35, 36).
Causing the user interface to be updated to display local pickup availability data representing availability of the first quantity of the product at the at least one possible pickup location based on the determined earliest time availability (Figures 3, 4; Figure 5, Element 540, 560; Figure 9, Elements 925, 930; Paragraphs 80-83).

It would have been obvious to one skilled in the art that the system and method as disclosed by Hance et al. would have benefited from receiving a selection via a user interface associated with an online store or causing an updated display to display local pickup availability data in view of the disclosure of Shiely et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Shiely et al. does not disclose displaying real-time availability data as claimed.

Smith et al., from the same field of endeavor of online shopping, discloses a system and method comprising:
Receiving via a user interface on a customer device a user input including a selection of a product, the user interface associated with an online storefront (Figure 1, Elements 155, 150; Figure 2, Elements 210, 220);
Determining based on stored inventory data for at least one pickup location for the product real-time inventory availability for a first quantity of the product at least one pickup location (Paragraphs 5-8, 18, 39, Claim 1) and determining that there is insufficient inventory of the product at the at least one possible pickup location (Paragraph 6; Claim 6);
Transferring inventory from one pickup location to another pickup location in response to determining that there is insufficient inventory (Paragraph 28);
Causing the user interface to be updated to display real-time pickup availability data of the first quantity of product at the at least one possible pickup location based on a determined earliest time of availability (Paragraphs 42, 43, 63, 67). 

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Hance et al. and Shiely et al., with its ability to display earliest product/inventory availability time, would have benefited from displaying an updated user interface with real-time inventory/product availability data in view of the disclosure of Smith et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Regarding Claims 2 and 12, Hance et al. does not disclose that the pickup location is designated based on at least ONE of a selection by a customer OR account configuration for the customer OR a detected location of the customer device as claimed.

Shiely et al., from the same field of endeavor of inventory management, discloses a system and method wherein the pickup location is designated based on at least ONE of a selection by a customer (Figure 3, Element 310; Figure 4, Element 410– My Store; Paragraphs 41, 42) OR account configuration for the customer OR a detected location of the customer device (Figure 2, Element 210; Figure 5, Element 505; Paragraph 51).

Regarding Claims 3 and 13, Hance et al. discloses a system and method comprising querying a transfer service for transfer time data (Paragraphs 28-31, 165-172, 175, 176; Figures 17, 20).

Shiely et al., also discloses a system and method comprising querying a transfer service for transfer time data (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figure 6; Paragraphs 26, 27, 35, 36).

Regarding Claims 4 and 14, Hance et al. discloses a system and method comprising fixed route schedule data for one or more transfer vehicles and wherein the transfer time is determined based on the fixed route schedule data (e.g. scheduling information, shipping routes; Paragraphs 30, 31, 34, 52, 63).

Shiely et al., from the same field of endeavor of inventory management, discloses a system and method comprising fixed route schedule data for one or more transfer vehicles and wherein the transfer time is determined based on the fixed route schedule data (Figure 2, Elements 230, 225; Paragraphs 17, 23, 34, 35).

Regarding Claims 6 and 16, Hance et al. discloses a system and method wherein the at least one possible pickup location comprises two or more possible pickup locations and determining the earliest time of availability of the first quantity of product includes for each of the two or more possible pickup locations determining an inventory transfer time from the first inventory location to the possible pickup location and determining an earliest time of availability of the first quantity of the product at the possible pickup location based on the respective transfer time (Paragraphs 28-31, 165-172, 175, 176; Figures 17-20).

Shiely et al. also discloses a system and method wherein the at least one possible pickup location comprises two or more possible pickup locations and determining the earliest time of availability of the first quantity of product includes for each of the two or more possible pickup locations determining an inventory transfer time from the first inventory location to the possible pickup location and determining an earliest time of availability of the first quantity of the product at the possible pickup location based on the respective transfer time (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figures 4, 6; Paragraphs 26, 27, 35, 36, 42, 44).

Regarding Claims 7 and 17, Hance et al. does not disclose causing a user interface to be updated as claimed.

Shiely et al. et al. also discloses a system and method wherein causing the user interface to be updated comprises obtaining identifying information from two or more possible pickup locations and transmitting to the customer device the identifying information and the earliest times available of the first quantity at the two or more possible pickup locations (Figures 4-6; Paragraphs 26, 27, 35, 36).

Regarding Claims 8 and 18, Hance et al. discloses a system and method further comprising receiving, from a customer device, a request to process an order for the product the request including information for the at least one possible pickup location (Paragraphs 74, 164; Figure 17).

Hance et al. does not disclose transmitting a pickup time to the customer device as claimed.

Shiely et al. discloses a system and method further comprising:
Receiving, from a customer device, a request to process an order for the product the request including identifying information for the at least one possible pickup location (Figure 3, Element 425A, 425B – add to cart; Figure 7, Element 705; Figure 8, Element 805; Paragraphs 18, 19, 40, 43, 69, 74); and
Transmitting to the customer device a pick-up time associated with the order (Figure 7, Elements 715, 720; Figure 8, Elements 815, 820; Paragraphs 43, 44).

Regarding Claims 9 and 19, Hance et al. does not disclose transmitting the earliest pickup time to the customer as claimed.

Shiely et al. discloses a system and method wherein the earliest availability time of the first quantity of product at the at least one possible location is transmitted to the customer device responsive to determining that at least one condition related to the order for the product is satisfied (Figures 3, 4; Figure 5, Element 540, 560; Figure 9, Elements 925, 930; Paragraphs 80-83).

Regarding Claims 10 and 20, Hance et al. discloses a system and method further comprising:
Selecting based on the inventory tracking data for the product at least one second inventory location having available inventory of the product (Paragraphs 4, 26, 28, 35, 52, 174; Figures 17-20);
Determining based on the second inventory location (inventory database), the at least one second possible pickup location (e.g. warehouse), and the location tracking data (e.g. robot position), an inventory transfer times for transferring inventory of the product from the first inventory location to at least the one possible pickup location (e.g. project availability time; Paragraphs 4-6, 26, 28-31, 165-172, 175, 176; Figures 17, 20) wherein the earliest time of availability is determined based on inventory transfer times with the first and second inventory locations (Paragraphs 28-31, 165-172, 175, 176; Figures 17-20).

Shiely et al. discloses a system and method further comprising selecting at least one second inventory location having available inventory and determine based on the second inventory location the at least one possible pickup location, inventory transfer data and inventory transfer times from the at least one second inventory location to the at least one possible pickup location, wherein the earliest time availability of the first quantity of product at the at least one possible pickup location is determined based on the inventory transfer times associated with the first inventory location and the at least one second inventory location (Figure 2, Elements 230, 235; Figure 5, Elements 545, 550, 555; Figures 4, 6; Paragraphs 26, 27, 35, 36, 42, 44).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swamy et al. 20110040651 discloses a user interface displaying display item availability for pickup and real-time inventory information as part of an online storefront.
Mattingly (Walmart) U.S. Patent No. 10943289 discloses a system and method for determining inventory available for pickup from stores.
Smith et al., U.S. Patent Publication No. 20200387857 discloses a system and method for displaying real time inventory availability for pickup Paragraph 39, real-time store level inventory availability/levels – transferring inventory to another location if not available/in stock Paragraph 28
Zhu, U.S. Patent Publication No.  20200250614 discloses a system and method for real-time tracking of couriers transporting items between inventory locations (Paragraphs 21, 118); determining transport/transfer time (Paragraph 120); assign/dispatch couriers to delivery items, real-time GPS tracking, courier availability (137).
Rippert et al. U.S. Patent No. 10818186 discloses a system and method for determining inventory availability at a plurality of retailers pickup inventory, determine delivery routes, select/assign drivers, estimate travel time, estimate arrival time, real-time delivery location tracking, available inventory at location/warehouse
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623